Citation Nr: 1746126	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-43 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to service connection for bilateral hearing loss and tinnitus. 

In February 2017, an informal conference was held in lieu of a Decision Review Officer hearing. 

In May 2017, the Board reopened and denied a claim of entitlement to service connection for post traumatic arthritis of the 4th and 5th metacarpal phalangeal joints of the right hand (right hand condition). That decision is final and that issue is no longer for consideration. See 38 C.F.R. § 20.1100 (2016). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A bilateral hearing loss was not shown during service or for many years thereafter, and the preponderance of the evidence is against finding that a current hearing loss disability is related to active service or events therein, to include noise exposure. 

2. Tinnitus was not shown during service or for many years thereafter, and the preponderance of the evidence is against finding that any current tinnitus is related to active service or events therein, to include noise exposure.

CONCLUSIONS OF LAW

1. A bilateral hearing loss was not incurred during active service, and a sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2016).

2. Tinnitus was not incurred during active service, and it may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In making this determination, the Board acknowledges the September 2017 Appellant's Brief, wherein the representative argued that the February 2017 VA examination and opinion were inadequate because the examiner was impermissibly basing the negative opinion on the absence of evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). On review, the February 2017 examiner did note the absence of complaints during service and shortly thereafter. The opinion, however, was not based solely on the absence of records and considered other factors such as post-service noise exposure. The examiner also provided alternate etiologies to include the natural aging process and hereditary factors. 

The representative also noted that a cursory search of the examining audiologist failed to produce her state certification. On review, the February 2017 examination report identified the provider as a doctor of audiology and there is no basis to assume she does not meet the requirements specified at 38 C.F.R. § 4.85 (2016). See Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (Once VA affords a claimant an examination or obtains an opinion, it is presumed that the VA examiner is competent, absent clear evidence to the contrary). 

The Board finds the February 2017 VA examination adequate. The Board also notes that the Veteran underwent a VA audiometric examination in September 2014. Additional examination or opinion is not warranted.

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. See Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §  3.385 .

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including a sensorineural hearing loss and tinnitus, if manifest to a compensable degree within one year after discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran served with an infantry unit while on active duty.  Hence, the Board finds that he was exposed to acoustic trauma inservice.

Service treatment records are negative for any complaints or findings of either hearing loss or tinnitus. On examination for separation in September 1955, the Veteran's hearing was reported as 15/15 on whispered and spoken voice testing. On the associated report of medical history, he denied ear trouble. 

The Veteran underwent a VA examination in September 2014. Audiometric findings show a bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385. In discussing etiology, the examiner noted that at separation, the whisper test was normal which excludes the presence of any significant hearing deficit affecting communication. There were no complaints of hearing loss in active service and VA records were silent as to any audiological care until April 2006. At that time, the evaluation was consistent with bilateral sensorineural hearing loss. The examiner further stated:

It is well established in the medical literature that exposure to high levels of noise causes either immediate hearing loss, such as in cases of noise/acoustic trauma, or progressive hearing deficits during prolonged periods of exposure during military service, but retroactive hearing effect is not expected 51 years after being exposed to military noise. 

Therefore, it is my opinion that the claimed hearing loss condition is less likely as not caused by noise exposure or acoustic trauma during military service. 

Veteran indicates no occupational experience after military service. Current hearing loss condition is most likely associated to the expected changes in hearing sensitivity that occur with the normal aging process.

Therefore, after reviewing all available records it is my opinion that it is less likely than not that a nexus exists between currently diagnosed hearing loss and [V]eteran's exposure to hazardous noise as an infantryman during military service. 

The Veteran did not report tinnitus and thus, an etiology opinion was not provided. 

An additional VA examination was conducted in February 2017. Audiometric test results again confirmed a bilateral hearing loss disability for VA purposes. The Veteran denied tinnitus. The examiner noted there was no evidence of complaints of hearing loss or treatment for same during active service or within one year following discharge from service. VA records show audiological follow up beginning 50 years after release from service. The examiner also noted that the Veteran reported a history of post-service noise exposure working as a policeman and in storage warehouses for 22 years. The examiner further stated:

[P]atient is now 82 years old. Actual hearing loss is more likely to be the result of a natural aging process, to hereditary factors, to post-service noise exposure, or to a combination of all these factors. Considering all the above it is my opinion that patient's actual hearing loss is less likely than not related to exposure to hazardous noise during his service from [October 1953 to September 1955]. 

The Veteran contends that he has hearing loss and tinnitus due to acoustic trauma in Korea. Service records confirm he served in Korea as a light weapons infantryman. The Veteran's reports are consistent with his military service and in-service noise exposure is established. 

As set forth, the Veteran clearly meets the requirements for a bilateral hearing loss disability under 38 C.F.R. § 3.385. The question is whether this disorder is related to active service or events therein, to include noise exposure. 

On review, hearing loss was not noted during service or for many years thereafter. Regarding whether there was any link between a current hearing loss and service, the September 2014 and February 2017 VA opinions are both negative. The examiners reviewed the claims folder and provided sufficient rationale and these opinions are considered probative. The record does not contain competent probative evidence to the contrary. In making this determination, the Board acknowledges the Veteran's contentions but notes that as a lay person untrained in the field of medicine he is not competent to provide an opinion addressing the etiology of either hearing loss or tinnitus, and his unsubstantiated lay assertions are not considered probative. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board also finds no basis for granting service connection for tinnitus. Service treatment records are negative for any complaints or findings of tinnitus. While the Veteran is competent to report ringing in his ears, see Charles v. Principi, 16 Vet. App. 370 (2002), he denied tinnitus on both VA examinations. The record simply does not contain probative evidence relating any current tinnitus to active service or events therein, to include noise exposure. 

Finally, the Board acknowledges the September 2017 brief wherein the representative argues that the combat presumption is for application. See 38 U.S.C.A. § 1154(b) (West 2014). Even assuming it is for consideration, the Board notes that while it can assist the Veteran in establishing the existence of an in-service injury, it does not aid in otherwise establishing a medical nexus. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

In summary, the preponderance of the probative evidence is against finding that the Veteran's current hearing loss or any tinnitus is related to active service or events therein, to include noise exposure.  As such, the reasonable doubt doctrine is not for application. See 38 C.F.R. § 3.102 (2016). There is also no evidence of either compensable hearing loss or tinnitus within one year following his discharge from active duty and presumptive service connection as a chronic disease is not warranted. See 38 C.F.R. §§ 3.307, 3.309(a). 

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


